 

Case 2:19-cv-00151-cr-jmc Document 15 Filed 01/25/21 Page 1 of 1

CHRISTOPHER EDWARDS,

Vv.

STATE OF VERMONT, JIM BAKER,
TYLER BIXTER, and DOUG DENSMORE,

UNITED STATES DISTRICT COURT
FOR THE
DISTRICT OF VERMONT

2021 JAN 25 AM 10: 48

CLERK

Plaintiff,

 

Defendants.

Nee Nee ee ee’ ee ee’ ee” ee ee

ORDER OF DISMISSAL

A review of the docket in this case reveals the following:

1.

5.

On August 9, 2019, Plaintiff Christopher Edwards filed an Application for
Leave to Proceed In Forma Pauperis (“IFP”) together with the required
financial affidavit and a proposed Complaint.

On September 4, 2019, Plaintiff's IFP Application was granted and his
Complaint filed.

On August 4, 2020, the Magistrate Judge issued a Report and
Recommendation (“R & R”), recommended that the court grant the motion
to dismiss filed by Defendants State of Vermont, Jim Baker, Tyler Bixter,
and Doug Densmore and grant Plaintiff leave to file an Amended
Complaint. Neither party filed objections to the R & R.

On September 21, 2020, the court issued an Opinion and Order adopting
the R & R, granted Plaintiff leave to amend his Complaint, and warned that
“Plaintiff's action will be DISMISSED if an Amended Complaint is not
filed within thirty (30) days from the date of this Order.” (Doc. 14 at 4.)

No further filings have been received as of the date of this Order.

Accordingly, this case is DISMISSED. The Clerk of Court is directed to close the

case.

SO ORDERED. ‘
Dated at Burlington, in the District of Vermont, this 25 day of January, 2021.

en >
— SS =
Christina Reiss, District Judge

United States District Court

 
